Case 1:19-cv-02341-CMA-KMT Document 36 Filed 03/19/20 USDC Colorado Page 1 of 2




                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLORADO

                                       CASE: 1:19-cv-02341-KMT
  CARLOS BRITO,

              Plaintiff,
  v.

  CDG – ACADEMY & BRIARGATE, LLC, a Limited
  Liability Company,

          Defendant.
  ________________________________________________________________________________

                              JOINT NOTICE OF GLOBAL RESOLUTION


                    Plaintiff, CARLOS BRITO and Defendant, CDG – ACADEMY & BRIARGATE,

  LLC, (collectively the “Parties”), by and through their respective attorneys, submit this Joint

  Notice of Global Resolution as follows:

         1.         The Parties reached a global resolution resolving the dispute that gave rise to this

                    action.

         2.         The Parties have reached a global resolution with respect to all claims and defenses

                    asserted by and between them in this action.

         3.          The Parties will file a stipulated Motion for Dismissal with Prejudice within forty-

                    five (45) days of this Notice.

  Dated this 19th, day of March, 2020.

                                                     By: /s/ Anthony J. Perez_____
                                                            ANTHONY J. PEREZ

                                                     GARCIA-MENOCAL & PEREZ, P.L.
                                                     1600 Broadway
                                                     Denver, CO 80202
                                                     Telephone: (303) 386-7208
                                                     Facsimile: (305) 553-3031
                                                     Primary E-Mail: ajperez@lawgmp.com
Case 1:19-cv-02341-CMA-KMT Document 36 Filed 03/19/20 USDC Colorado Page 2 of 2




                                                Secondary E-Mails: aquezada@lawgmp.com;
                                                bvirues@lawgmp.com; ddunn@lawgmp.com
                                                Attorney for Plaintiff

                                                By: /s/ Kathleen J. Mowry______
                                                        KATHLEEN J. MOWRY
                                                MESSNER REEVES, LLP-Denver
                                                1430 Wynkoop Street
                                                Suite 300
                                                Denver, CO 80202
                                                Telephone: (303) 623-1800
                                                Email: kmowry@messner.com
                                                Attorney for Defendant


                                    CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that I electronically filed the foregoing with the Clerk of the Court

   by using the CM/ECF system. I further certify a copy of the foregoing was sent by CM/ECF to

   all counsel of record, this 19th, day of March, 2020.

                                                Respectfully submitted,

                                                GARCIA-MENOCAL & PEREZ, P.L.
                                                Attorneys for Plaintiff
                                                1600 Broadway
                                                Denver, CO 80202
                                                Telephone: (303) 386-7208
                                                Facsimile: (305) 553-3031
                                                Primary E-Mail: ajperez@lawgmp.com

                                                By: /s/ Anthony J. Perez____
                                                   ANTHONY J. PEREZ
